                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



ELIZABETH O’NEIL,

                         Plaintiff,
                                                      Case No. 18 C 4249
              v.
                                                   Judge Harry D. Leinenweber
COMCAST CORPORATION, et al.,

                        Defendants.




                         MEMORANDUM OPINION AND ORDER

      Plaintiff Elizabeth O’Neil brings this putative class action

on behalf of herself and other similarly situated individuals.

Plaintiff alleges that Defendants Comcast Corporation and Comcast

Cable Communications failed to protect her personal information,

resulting     in     identity    thieves    accessing    that    information     and

purchasing cell phones in her name.                Plaintiff claims Defendants

violated      the    Illinois    Consumer    Fraud     and    Deceptive    Business

Practices Act, breached an implied contract, and unjustly enriched

themselves.         Defendants move to compel arbitration and stay this

action   in    its    entirety    during    the    pendency     of   any   resulting

arbitration         proceedings.     For     the     reasons     stated     herein,

Defendants’ Motion (Dkt. No. 21) is granted.
                              I.    BACKGROUND

     Defendant Comcast Corporation (“Comcast”) is a media and

technology    company.    (Compl.    ¶ 11.)      Defendant   Comcast     Cable

Communications (“Comcast Cable”) is a wholly-owned subsidiary of

Comcast. (Compl. ¶ 12.)     Xfinity is a brand of Comcast Cable, used

to market its consumer cable television, internet, telephone, and

wireless services. (Compl. ¶ 13.) The Court will refer to Comcast,

and Comcast Cable doing business as Xfinity Mobile, collectively

as “Defendants.”

     Plaintiff Elizabeth O’Neil has a Xfinity account for wireless

internet at her residence. In April 2017, Comcast created a new

wireless service named Xfinity Mobile. (Compl. ¶ 16.) Plaintiff

never added Xfinity Mobile services to her account. (Compl. ¶ 31.)

In November 2017, Plaintiff was alerted that several cell phones

she did not purchase herself had been charged to her Xfinity

account and shipped to various addresses in the United States.

(Compl. ¶ 30.) The phone purchases were processed in her name

through   Xfinity   Mobile.    (Compl.      ¶ 31.)   Similar    unauthorized

purchases in her name occurred a few months later. (Compl. ¶ 33.)

Plaintiff    ultimately   expended    significant     time     and   resources

resolving these fraudulent purchases with Comcast and reporting

the incidents to local law enforcement. (Compl. ¶ 37.)




                                    - 2 -
     In June 2018, Plaintiff brought this lawsuit, claiming that

Defendants used existing cable and internet subscribers’ personal

information—including payment information—to open Xfinity Mobile

accounts without their knowledge or consent. Because of the lack

of security measures, unauthorized users could easily access these

accounts and then fraudulently purchase cell phones. (Compl. ¶ 36-

38.) Plaintiff brings suit on behalf of herself and all other

Comcast subscribers who had cell phones fraudulently purchased in

their   name,   through     an    account       they    neither    created   nor   had

knowledge    of.      (Compl.    ¶ 42.)       Plaintiff    brings    three   counts,

arguing: (1) Defendants violated the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS 505/1, et seq., by

opening Xfinity Mobile accounts without subscribers’ consent or

knowledge,      and     failing        to     protect     subscribers’       personal

information     from     unauthorized         third     parties;    (2)   Defendants

breached an implied contract to reasonably safeguard subscribers’

personal     information;        and    (3)     Defendants    unjustly       enriched

themselves at the expense of Plaintiff and the putative class.

(Compl. ¶ 6.)

     Defendants        assert    that        Plaintiff    twice     agreed   to    use

arbitration for dispute resolution.                    Following installation of

Comcast internet in her residence in November 2015, Plaintiff

received a copy of Defendants’ standard Subscriber Agreement.


                                            - 3 -
(Comcast   Agreement   for    Residential      Services     (“2015     Subscriber

Agreement”), Ex. 2 to Ex. A to Defs.’ Mot., Dkt. No. 21.) When

Plaintiff signed a work order confirming the installation, she

both acknowledged receipt of the 2015 Subscriber Agreement and

agreed to be bound by it. (Defs.’ Mot. at 2-3, Dkt. No. 21.) In

August   2017,   Comcast     updated   the    2015    Subscriber       Agreement.

(Comcast   Agreement   for    Residential      Services     (“2017     Subscriber

Agreement”), Ex. 3 to Ex. A to Defs.’ Mot., Dkt. No. 21.) Comcast

sent Plaintiff the 2017 Subscriber Agreement along with her August

2017   billing   statement.      (Defs.’     Mot.    at   4.)   Both    the   2015

Subscriber   Agreement     and   its   2017    replacement      contain       terms

requiring arbitration in the case of a dispute. The Court will

refer to the arbitration terms in the 2017 Subscription Agreement

collectively as “the arbitration provision.” The following are the

relevant terms of that Agreement:

       1.   The 2017 Subscriber Agreement states on the first
       page that it requires arbitration: “Note: THIS AGREEMENT
       CONTAINS A BINDING ARBITRATION PROVISION IN SECTION 13
       THAT AFFECTS YOUR RIGHTS…” (2017 Subscriber Agreement at
       1 (emphasis in original).)

       2.   The arbitration provision states, “[a]ny dispute
       involving you and [Comcast] shall be resolved through
       individual arbitration.” (Id. at § 13(a).)

       3.   “Dispute” is defined as “any dispute, claim, or
       controversy related to us or our relationship, including
       but not limited to any and all: (1) claims for relief
       and theories for liability, whether based on contract,
       tort, fraud, negligence, statute, regulation, ordinance,
       or otherwise; (2) claims that arose before this or any

                                    - 4 -
     prior Agreement; (3) claims that arise after the
     expiration or termination of this Agreement; (4) claims
     that are the subject of purported class action
     litigation.” (Id. at § 13(b).)

     4.   The arbitration provision waives all class actions
     and collective relief: “THERE SHALL BE NO RIGHT OR
     AUTHORITY FOR ANY CLAIMS TO BE ARBITRATED OR LITIGATED
     ON A CLASS ACTION…” (Id. at § 13(h).)

     5.   Subscribers have an opportunity to opt out of the
     arbitration requirement within thirty days of their
     first Xfinity service activation, with “no adverse
     effect” to the subscriber. (Id. at § 13(d).)

     6.   The 2017 Subscriber Agreement further provides that
     “[t]his   Arbitration   Provision   shall   be   broadly
     interpreted.” (Id. at § 13(b).)

     Defendants now move to compel Plaintiff to pursue her claims

in individual arbitration, and to stay this action during the

pendency of any resulting arbitration proceedings, pursuant to the

Federal Arbitration Act. 9 U.S.C. §§ 1-16.

                        II.   LEGAL STANDARD

     The   Federal   Arbitration   Act   (“FAA”)   provides   that   an

arbitration clause “shall be valid, irrevocable, and enforceable,

save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. The FAA established a

“liberal federal policy favoring arbitration agreements.” Epic

Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018) (citation

omitted). Courts must “rigorously” enforce arbitration agreements

according to their terms. Id.      Whether parties have agreed to

submit a particular dispute to arbitration is typically an issue

                                - 5 -
for judicial determination. Howsam v. Dean Witter Reynolds, Inc.,

537 U.S. 79, 83 (2002). Such determinations are guided by, state

law principles of contract formation. Zurich Am. Ins. Co. v. Watts

Indus., Inc., 466 F.3d 577, 580 (7th Cir. 2006).              Both Defendants

and Plaintiff agree that Illinois law governs; the Court will thus

analyze contract issues using Illinois law.

       In Zurich American Insurance Co. v. Watts Industries, Inc.,

466 F.3d 577, 580 (7th Cir. 2006), the Seventh Circuit held that

a party moving to compel arbitration must show that: (1) a written

agreement to arbitrate exists; (2) the dispute at issue is within

the scope of that agreement; and (3) the other party has refused

to   arbitrate.     Id.   The     third   requirement   is    satisfied   since

Plaintiff currently refuses to arbitrate. And it appears to the

Court that a contract already exists between the parties: the 2017

Subscriber Agreement. The parties, however, disagree over the

validity and scope of that Agreement. Accordingly, the Court will

address    the    first     two   Zurich    elements,   and    then   consider

Plaintiff’s alternative argument that the arbitration agreement is

unenforceable because it is unconscionable.

       As a preliminary matter, the Court notes that Plaintiff

appears to cite the 2015 Subscriber Agreement rather than the 2017

Subscriber Agreement, though the Court cannot be certain, as she

uses   only   the   vague    term    “Internet   Agreement”     and   does   not


                                      - 6 -
reference a specific exhibit. (See Pl.’s Resp. at 8, 9, 12, Dkt.

No. 33.) Regardless, the arbitration provision exists in both the

2015 and 2017 Subscriber Agreements, and Plaintiff does not dispute

that   she   has   agreed    to        such    provisions.   (Pl.’s   Resp.   at   1

(“Plaintiff does not dispute that she agreed to arbitrate her

claims   regarding    her        use    of    Comcast’s   internet    service.”).)

Accordingly, the Court will note for the sake of accuracy when

Plaintiff appears to cite the 2015 Subscriber Agreement, but the

Court will base the following analysis on the 2017 Subscriber

Agreement.

                                 III.        DISCUSSION

                            A.    Contract Formation

       As the party seeking to enforce an alleged agreement to

arbitrate, Defendants have the burden to establish a prima facie

case that the agreement exists. Liu v. T & H Mach., Inc., 191 F.3d

790, 795 (7th Cir. 1999) (applying Illinois law). Thus, Defendants

must establish the three required elements of contract formation:

offer, acceptance, and consideration. Melena v. Anheuser-Busch,

Inc., 847 N.E.2d 99, 109 (Ill. 2006). The first element is easily

satisfied here. Under Illinois law, the test for an offer is

“whether it induces a reasonable belief in the recipient that he

can, by accepting, bind the sender.” Architectural Metal Sys.,

Inc. v. Consol. Sys., Inc., 58 F.3d 1227, 1229 (7th Cir. 1995).


                                          - 7 -
The 2017 Subscriber Agreement constitutes an offer by Comcast to

provide internet services to Plaintiff.

     For acceptance to be valid, it must meet and correspond to

the exact terms of the offer. Morris v. Goldthorp, 60 N.E.2d 857,

861 (Ill. 1945). Plaintiff contends that she did not accept the

terms of the Subscriber Agreement, citing the following language

in the 2015 Subscriber Agreement for support: “You will have

accepted this Agreement and be bound by its terms if you use the

Service(s) or otherwise indicate your affirmative acceptance of

such terms.” (2015 Subscriber Agreement § 1 (emphasis added).)

Plaintiff argues that she did not accept the Subscriber Agreement

because she did not use the Xfinity Mobile account from which her

claims stem—a third-party imposter did. However, both the 2015 and

2017 Subscriber Agreement define “service(s)” to include Xfinity

internet service. (See 2017 Subscriber Agreement at 1.) It is

uncontested that Plaintiff used the Xfinity internet service after

receiving the 2015 and 2017 Subscriber Agreements. Because she

used the “service” to which these agreements refer, she accepted

Defendants’   offer   according   to   its   exact   terms.   See   Int’l

Administrators, Inc. v. Life Ins. Co. of N. Am., 541 F. Supp. 1080,

1083 (N.D. Ill. 1982) (noting that an offer may be accepted by

rendering performance). Plaintiff’s argument against acceptance

fails.


                                  - 8 -
       Finally,    consideration       is    the    bargained-for        exchange      of

promises or performances. McInerney v. Charter Golf, Inc., 680

N.E.2d    1347,   1350     (Ill.   1997)     (citation     omitted).          Defendants

agreed to provide internet service to Plaintiff in exchange for

Plaintiff paying all charges associated with that service. (2017

Subscriber    Agreement      at 1.)     Thus,       consideration        is    present.

Defendants have made a prima facie showing that the 2017 Subscriber

Agreement is a contract that binds Plaintiff. See Liu, 191 F.3d at

795.   Plaintiff     has    failed    to    offer    any   evidence       to    counter

Defendant’s prima facie showing. See id. Accordingly, the 2017

Subscriber Agreement constitutes a written agreement to arbitrate.

Zurich, 466 F.3d at 580.

                              B.     Contract Scope

       Having found that a written agreement to arbitrate exists,

the Court turns to the question of whether the dispute at issue is

within the scope of that agreement. Zurich, 466 F.3d at 580. The

Seventh    Circuit    has    noted    that    although     the     FAA    favors       the

resolution   of    disputes    through       arbitration,     it    is    not     to   be

construed so broadly as to include claims that were never intended

for arbitration. Am. United Logistics, Inc. v. Catellus Dev. Corp.,

319 F.3d 921, 929 (7th Cir. 2003). Because arbitration is a matter

of contract, “a party cannot be required to submit to arbitration

any dispute which he has not agreed so to submit.” Howsam v. Dean


                                       - 9 -
Witter Reynolds, Inc., 537 U.S. 79, 83, (2002) (citation omitted).

See, e.g., Rosenblum v. Travelbyus.com Ltd., 299 F.3d 657, 663-64

(7th Cir. 2002) (finding, in a case involving one contract for

employment and another for the purchase and sale of a business,

that the arbitration clause in the former did not extend to the

latter). But where, as here, parties concede that they have agreed

to arbitrate some matters pursuant to an arbitration clause, the

“law’s permissive policies in respect to arbitration” counsel that

“any doubts concerning the scope of arbitral issues should be

resolved in favor of arbitration.” Granite Rock Co. v. Int’l Bhd.

of Teamsters, 561 U.S. 287, 298 (2010) (citation omitted). The

Court cannot deny Defendants’ request to arbitrate an issue unless

it may be said “with positive assurance that the arbitration clause

is not susceptible of an interpretation that covers the asserted

dispute.” Gore v. Alltel Commc’ns, LLC, 666 F.3d 1027, 1032 (7th

Cir. 2012) (citation omitted).

     Plaintiff argues that the arbitration provision does not

apply to her claims against Defendants because it only relates to

internet services. To support this argument, Plaintiff cites to

language in the 2015 Subscriber Agreement that states, “You will

have accepted this Agreement and be bound by its terms if you use

the Service(s). . .” (2015 Subscriber Agreement § 1 (emphasis

added).)   According   to   Plaintiff,    this   language   unambiguously


                                 - 10 -
requires arbitration only for the “services at issue”—and in this

case, only Xfinity Mobile services are at issue. (Pl.’s Resp. at

9.) Plaintiff’s interpretation belies the plain meaning of the

quoted language. See O’Rourke v. Access Health, Inc., 668 N.E.2d

214,    220   (Ill.   App.   Ct.   1996)     (contract   language   must   be

interpreted     according    to    its   plain,   ordinary,   and   popular

meaning). As the Court has already explained, this provision

establishes    the    conditions   for   accepting   the   contract,   which

Plaintiff did by continuing to use Xfinity internet services. It

does not relate to the scope of the arbitration provision. This

argument fails.

       Plaintiff next argues her claims are outside the scope of the

arbitration provision because her claims are “entirely unrelated”

to her relationship with Comcast. (Pl.’s Resp. at 12.) However,

the arbitration provision is quite broad in scope, including “any

dispute, claim, or controversy related to us or our relationship,

including but not limited to any and all… claims for relief and

theories for liability, whether based on contract, tort, fraud,

negligence, statute, regulation, ordinance, or otherwise. . .”

(2017 Subscriber Agreement § 13(b) (emphasis added).) Plaintiff’s

Complaint reveals that her claims are related to her relationship

with Defendants. Plaintiff essentially alleges that Defendants

took advantage of their existing relationship with her when they


                                    - 11 -
opened a mobile account in her name. All of Plaintiff’s claims

depend    on   the   factual   assertion    that   Defendants   misused   the

personal information that she provided in connection with her

Xfinity internet account. (See, e.g., Compl. ¶ 68 (alleging that

when Plaintiff provided Defendant her personal information for her

Xfinity internet account, it created an implied contract whereby

Comcast    became     obligated    to      safeguard   her   information).)

Plaintiff’s claims are inherently “related to” her “relationship”

with Defendants, and thus are within the scope of the arbitration

provision. (2017 Subscriber Agreement at § 13(b).)

     Plaintiff additionally argues that the arbitration provision

does not apply to an unforeseeable tort such as the theft of

Plaintiff’s personal information. Plaintiff cites several Florida

and South Caroline state court decisions to support this claim.

However, the Seventh Circuit has routinely held that a party may

not avoid a contractual arbitration clause by casting its complaint

in tort. Sweet Dreams Unlimited, Inc. v. Dial-A-Mattress Int’l,

Ltd., 1 F.3d 639, 643 (7th Cir. 1993). Furthermore, Plaintiff

specifically agreed to arbitrate all tort and fraud claims. (2017

Subscriber Agreement § 13(b).) This argument fails as well.

     Plaintiff also raises a series of arguments centered on the

assertion that she never signed a separate agreement pertaining

specifically to Xfinity Mobile services. Plaintiff argues that


                                   - 12 -
because she never entered into a “mobile services agreement” with

Defendants, they cannot now require her to arbitrate claims arising

from   the   unauthorized     access   of     her   Xfinity     Mobile   account.

However, Defendants do not claim that such a contract exists.

Rather, they argue that the arbitration provision in the 2017

Subscriber     Agreement     determines     the     outcome     in    this   case.

Therefore, Plaintiff’s reliance on cases in which the plaintiff

had    no   prior   relationship     with   the     defendant    is    misplaced.

Plaintiff cites to Maranto v. Citifinancial Services, No. Civ.A.

05-0359, 2005 WL 3369948 (D. La. Nov. 18, 2005) and Boran v.

Columbia Credit Services, No. 3:06CV806, 2006 WL 3388400 (D. Conn.

Nov. 21, 2006). Both cases involved an identity thief who opened

a credit card in the plaintiff’s name—and in the process, signed

an arbitration agreement in the plaintiff’s name. This case is

distinguishable from Maranto and Boran because here there is a

contract between Plaintiff and Defendants that existed prior to

the fraud. Plaintiff apparently views her Xfinity Mobile account

as    requiring     a   different   contract    with   its    own     arbitration

agreement. However, the Court need not resolve that argument

because the Court has already found Plaintiff’s claims to be within

the scope of the arbitration provision in the 2017 Subscriber

Agreement.     Accordingly,     Defendants      have   satisfied       the   three




                                     - 13 -
requirements for a motion to compel arbitration. Zurich, 466 F.3d

at 580.

                         C.   Unconscionability

      In a final attempt to thwart arbitration, Plaintiff argues

that the 2017 Subscriber Agreement is procedurally unconscionable

as applied to her claims. Under Illinois contract law, an agreement

may be unenforceable if it is procedurally unconscionable. Phoenix

Ins. Co. v. Rosen, 949 N.E.2d 639, 647 (Ill. 2011). Procedural

unconscionability consists of “some impropriety during the process

of forming the contract depriving a party of meaningful choice.”

Id. (citation omitted). It applies when a contract term is “so

difficult to find, read, or understand that the plaintiff cannot

fairly be said to have been aware he was agreeing to it.” Razor v.

Hyundai Motor Am., 854 N.E.2d 607, 622 (Ill. 2006). Procedural

unconscionability also takes into account a lack of bargaining

power. Id.

      Plaintiff first asserts that the 2017 Subscriber Agreement is

procedurally unconscionable because it did not sufficiently alert

her   that   claims   involving   third    parties   placing   unauthorized

orders in her name would be subject to arbitration. However, the

first page of the 2017 Subscriber Agreement states in capital

letters that it requires arbitration and directs the reader to

where in the contract the arbitration provision can be found.


                                  - 14 -
(“THIS    AGREEMENT    CONTAINS      A     BINDING    ARBITRATION         PROVISION       IN

SECTION 13… THE ARBITRATION PROVISION REQUIRES THAT DISPUTES BE

RESOLVED    IN    INDIVIDUAL        ARBITRATIONS       OR    SMALL        CLAIMS    COURT

PROCEEDINGS.”)       (2017    Subscriber         Agreement     at    1    (emphasis       in

original).) The arbitration provision then states that it includes

“any   dispute,      claim,    or    controversy       related       to     us     or    our

relationship.” (Id. at § 13(b).)             The arbitration provision is not

“hidden in a maze of fine print”—it is conspicuously announced on

the first page of the contract.              See Frank’s Maint. & Eng’g, Inc.

v. C. A. Roberts Co., 408 N.E.2d 403, 410 (Ill. App. Ct. 1980).

Plaintiff     does    not     otherwise      claim    that     the       terms     of    the

arbitration provision were difficult to find, read, or understand,

nor does she claim that she lacked bargaining power. Indeed,

Plaintiff cannot claim that she was denied “meaningful choice,”

Phoenix, 949 N.E.2d at 647, because she could have opted out of

arbitration      pursuant     to    the    2015    Subscriber       Agreement.          (2015

Subscriber Agreement § 13(c).) Had Plaintiff chosen to opt out of

arbitration in 2015, the 2017 Subscriber Agreement would have

automatically     carried      forward      that    election.       (2017    Subscriber

Agreement § 13(d).) The presence of an arbitration opt-out clause

“weighs      heavily         against”        a       finding         of      procedural

unconscionability.       O’Quinn v. Comcast Corp., No. 10 C 2491, 2010




                                          - 15 -
WL 4932665, *5 (N.D. Ill. Nov. 29, 2010). Plaintiff’s argument

fails.

     Plaintiff also contends that the 2017 Subscriber Agreement is

procedurally unconscionable because its arbitration provision has

“unlimited scope.” This argument, however, is more appropriately

characterized as a claim of substantive unconscionability because

it concerns the actual terms of the contract and the relative

fairness of the obligations assumed. See Phoenix, 949 N.E.2d at

647. An agreement is substantively unconscionable when its terms

are so one-sided as to oppress or unfairly surprise an innocent

party. Id. Other factors include whether there is an overall

imbalance in the obligations and rights imposed by the contract,

and the presence of a significant cost-price disparity. Kinkel v.

Cingular Wireless LLC, 857 N.E.2d 250, 267 (Ill. 2006).

     First, the Court finds the arbitration provision is not

“unlimited” in scope. It is confined to disputes regarding the

parties’ relationship. See Zacher v. Comcast Cable Commc’ns LLC,

No. 17 CV 7256, 2018 WL 3046955, at *3 (N.D. Ill. June 20, 2018)

(finding same). Second, as already discussed, Plaintiff had a

meaningful opportunity to opt out of the arbitration requirement

without repercussions. Such an option “weighs strongly against”

finding substantive unconscionability. O'Quinn, 2010 WL 4932665,




                             - 16 -
at *5. Thus, the 2017 Subscriber Agreement is not substantively

unconscionable.

                         IV.   CONCLUSION

     For the reasons stated herein, Defendants’ Motion to Compel

Individual Arbitration and Stay Litigation (Dkt. No. 21) is granted

pursuant to 9 U.S.C. §§ 3, 4.     Plaintiff shall comply with the

written arbitration agreement in the 2017 Subscriber Agreement.

This action is stayed in its entirety during the pendency of any

resulting individual arbitration proceeding.


IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court

Dated: 2/27/2019




                               - 17 -
